Parker, J.
The defendant has appealed to this court from his conviction in the superior court for King county upon an information charging as follows:
“He, said Frank Ross, in the county of King, state of Washington, on the 26th day of January, 1911, did wilfully, unlawfully and feloniously place or cause his name to be placed upon the registry list, for qualified voters at any election to be held during the year A. D. 1911, of the first precinct of the first ward of the city of Seattle, said county and state, otherwise than in the manner provided by law, to wit:
“That on said date the said Frank Ross appeared in person before Albert Linstrom, then and there a duly and regularly qualified and sworn deputy clerk of the city of Seattle, King county, state of Washington, and applied to be registered *139as a voter in said city, county and state, and gave his name, and number of place of residence as Western Hotel, N. E. Cor. First avenue south and Washington street, in said city of Seattle, when in truth and in fact the said Western Hotel, N. E. Cor. First avenue south and Washington street, the place of residence so given by him, was not then and there the place of residence of the said Frank Ross.”
Reversal of the judgment of conviction is sought upon the grounds, among others, that the trial court erred in overruling appellant’s demurrer to the information and his motion for arrest of judgment, for the reason that the information does not charge facts constituting a crime.
It is at once apparent that the only fact charged by this information and relied upon by the prosecuting attorney to rest appellant’s conviction upon, is that he gave as the place of his residence the Western Hotel, which was not then his place of residence. There is nothing in this information even inferentially indicating that appellant was not lawfully entitled to vote in the precinct for which he registered. The provisions of our statute which it is claimed by the prosecuting attorney, make the mere giving of a wrong place of residence for registration a crime, are found in Rem. & Bal. Code, § 4775 as follows:
“If any person shall falsely swear, or affirm, in taking the oath or making the affirmation prescribed in section 4768, or shall falsely personate another, and procure the person so personated to be registered, or if any person shall represent his name to the city or town clerk, or officer of registration, to be different from what it actually is, and cause such name to be registered, or if any person shall cause any name to be placed upon the registry list otherwise than in the manner provided in this act, he shall be deemed guilty of a felony, and upon conviction be punished by confinement and hard labor in the penitentiary not more than five years nor less than one year.”
Let us notice these several acts with a view to determining whether or not the act charged against appellant is among *140them. It is plain that appellant is not charged with falsely swearing to any of the facts embodied in the oath prescribed by § 4768, for that oath is silent as to place of residence of the voter, except as to it being in the state, county and precinct for certain periods. It is plain that appellant is not charged with impersonating another and procuring such person to be registered. It is plain that appellant is not charged with representing his name to be different from what it actually is.
We have, then, to consider only the last clause of that portion of the section mentioning the acts which are punishable thereunder; to wit, “If any person shall cause any name to be placed upon the registry list otherwise than in the manner provided by this act.” This is the crime which the prosecuting attorney contends was committed by appellant, when he gave his place of residence. We are not able to agree with this contention. We do not think that merely alleging that appellant gave his place of residence different from what it was in fact, without any allegation that his residence was not in the precinct for which he registered, charges him with the crime mentioned in this last quoted clause. This is not one of the facts embodied in the oath prescribed by law which the person registering must take. It seems to us that, if the legislature had intended to visit this severe penalty upon one who merely gave an untruthful statement as to his exact place of residence, there would have been much clearer language so indicating than we find here. The fact that the statement of the voter’s residence in the prescribed oath descends, in its details, only to the precinct, together with the fact that these other acts declared to be criminal are specifically enumerated in § 4775, leads us to conclude that the act charged against appellant is not a crime under that section. As said in State ex rel. Coon v. Hay, 51 Wash. 576, 99 Pac. 748, “The penalty for vio*141lating this statute is severe. It should not attach unless the meaning of the language is plain and the violation clear.” The judgment is reversed.
Mount and Fullerton, JJ., concur.